Citation Nr: 1714939	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  09-37 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for a right knee disorder, to include patelloformal syndrome. 

2.  Entitlement to service connection for a left knee disorder, to include patelloformal syndrome. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from July 2001 to October 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In April 2014 the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.  Thereafter, in June 2016 the Board again remanded the case to the AOJ for further evidentiary development. 

The Board recognizes The American Legion as the Veteran's accredited representative in the matter on appeal, in accordance with a valid VA Form 21-22. 


FINDINGS OF FACT

1.  A current right knee disorder, to include patellofemoral syndrome, is not related to service.  

2.  A current left knee disorder, to include patellofemoral syndrome, is not related to service.  


CONCLUSIONS OF LAW

1.  Service connection for a right knee disorder, to include patelloformal syndrome, is not warranted. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2016).

2.  Service connection for a left knee disorder, to include patelloformal syndrome, is not warranted. 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria

A. Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated August 2008, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  

VA also has a duty to assist the Veteran in the development of the claim.  The Veteran's claims file contains his available service treatment records (STRs) and military service records, as well as VA medical records, and statements from the Veteran.  VA's duty to assist has been met. 

The August 2008 VA examination noted that the Veteran indicated that he was being seen by a private primary care provider.  In an April 2014 correspondence, VA requested information regarding the Veteran's private medical treatment and provided a VA Form 21-4142 (Authorization and Consent to Release Information) to the Veteran.  Despite VA's requests, the Veteran has not provided any post-service medical records, medical record release forms, or given specific information regarding these records that would allow VA to locate them.  However, the record does show that the Veteran has otherwise corresponded with VA (outside of his March 2009 notice of disagreement and September 2009 VA Form 9) via an August 2008 Privacy Act request, indirectly through an April 2012 congressional inquiry regarding the status of his appeal, and in August 2014, upon VA's request, he provided VA with Service Treatment Records (STRs) in his possession.  (The Board notes that the STRs were previously within his claims file and transmitted to him by VA in relation to his aforementioned Privacy Act request).  The Board also notes that in February 2009 the Veteran filed a VA Form 21-22 that allowed his representative to release information regarding his claims to a local service organization.  As the Veteran has not assisted VA in the development of his post-service medical record in his appeal, VA's duty to assist for these records has been met.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not a one-way street).  

The RO arranged for VA examinations in August 2008 and in July 2014; however, the Veteran failed to report to the July 2014 examination.  The Veteran did not provide cause as to why he missed this VA examination.  In light of the Veteran's failure to report to the July 2014 VA examination, the Board's June 2016 remand instructed the RO to provide a supplemental medical opinion in order to adjudicate the claims, which was provided that month.  As the Veteran has been afforded a VA examination for the knees to evaluate those disabilities, in addition to a supplemental VA medical opinion to consider records that were not reviewed in the initial examination, the Board finds that initial examination report in conjunction with the supplemental opinion are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As noted in the Thus, the Board will, in accordance with the provisions of 38 C.F.R. § 3.655(b), adjudicate the claim on the basis of the evidence of record.  See 38 C.F.R. § 3.655(b) (when a claimant fails to report for a38 C.F.R. §n examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

B. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg); (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

II. Factual Background

In a September 2000 applicant medical prescreening form, the Veteran initialed the "no" field for whether he had "[a]ny painful or 'trick' joints or off of motion in any joint" and "[i]mpaired use of [...] legs."  In a report of medical history the same month, the Veteran marked "no" for "'[t]rick' or locked knee," as well as for "inability to perform certain motions [and] assume certain poses."  The same month, in a report of medical examination following a clinical evaluation, a medical provider marked the Veteran's lower extremities as clinically "normal." 

In a STR from late July 2001, the Veteran complained of pain of the bilateral knees and the right ankle that lasted for two days.  He was noted as having pain when he walked.  He reported that these symptoms onset in relation to a six mile run.  Upon physical examination, the doctor found that the Veteran's patella areas were tender to palpation, that the patella was positive for the grind test.  The Veteran was assessed with patelloformal syndrome.  

In an early August 2001 STR, the Veteran reported bilateral knee complaints that had lasted for one day.  He complained that his symptoms had worsened.  Upon physical examination, the doctor found that the Veteran's knees had a full range of motion, with pain and crepitus of the patella, and patella area was tender to palpation.  The doctor assessed the Veteran to have retropatellar pain syndrome.  In a trainee sick slip from this month, the Veteran was reported as having knee stiffness and feeling "pops" in his knees.   

In another August 2001 STR, the Veteran complained of right knee pain for two weeks.  He reported that his symptoms gradually onset while he was running.  He complained that his right knee pain was a seven out of ten.  The physical therapist noted that the Veteran reported that he did not want to attend boot camp and desired to return home.  The physical therapist, upon physical examination, noted that the Veteran's knees were normal.  A note on this record documented that the Veteran had no knee pathology.  Thereafter, he was assigned to light duty due to his knee conditions. 

In September 2001, the Veteran waived undergoing a separation medical examination.  That month, the Veteran noted on a report of medical assessment that he did not have any conditions that limited his ability to work in his primary military specialty and that compared to his last medical assessment/physical examination his health was the same.  His October 2001 DD 214 noted that the reason for his discharge was "entry level performance and conduct." 

In July 2008, the Veteran applied for compensation for a bilateral knee injury.  

In the August 2008 VA examination, the Veteran reported that he began experiencing increased knee pain associated with running, and other physical training, during basic and advanced individual training.  He claimed that he was discharged from service due to his bilateral knee disabilities in addition to "other problems" that he did not report to the VA examiner.  He additionally reported that he received an unclassified discharge.  He complained of joint flare-ups that ached and were uncomfortable when he increased his weight bearing.  He had difficulty sleeping due to the aching from the flare-ups.  He stated that he currently received treatment from his primary care provider for his knee disabilities. 

The VA examiner noted that he had not reviewed the Veteran's medical records.  The Veteran was noted as having a history of patellofemoral syndrome.  X-rays of his knees were conducted and the impressions of each were negative.  He opined that the Veteran's symptoms seemed to have started in military service, and that the VA Form 2507 advised that the Veteran was treated for knee problems in service.  The VA examiner noted that the Veteran claimed that he did not have knee problems prior to service, and that he experienced symptoms during weight bearing and/or strenuous activities.  He concluded that it was at least likely as not that the Veteran's current knee condition "which seems to be patelloformal syndrome," began in service, and has been continuous since its onset. 

In March 2009, the Veteran filed a notice of disagreement that generally noted that he disagreed with the denial of his claim for service connection for his right and left knee disorders.  In his September 2009 VA Form 9, the Veteran sought an appeal of the RO's September 2009 statement of case on the basis that the submitted medical evidence was not considered in an impartial manner.  

In July 2014, the Veteran failed to report to a scheduled VA examination for his left and right knee disabilities.   

In the July 2016 VA medical opinion, the VA opinion provider reviewed the Veteran's medical files, including the August 2008 VA examination.  She noted that the Veteran's complaint of knee pain following a six mile run was not unusual and that aches and pains were usual experiences for those entering the military.  She opined that based on the reported pathophysiology of Veteran's right and left knee injuries, his knee pain would be self-limiting, without treatment.  Upon noting that the Veteran did not undergo a separation exam, which she expressed increased the difficulty of determining the knees' condition at separation, she concluded that the Veteran's current knee disabilities were less likely than not incurred or caused by service.  

III.   Analysis

As noted above, the Veteran has not provided VA with any post-service medical records, has not provided requested information to assist VA in his claim, and failed to report to his July 2014 VA examination.  Upon request for documents, the Veteran only provided STRs that were initially provided to him by VA.  As such, his claim largely rests on his STRs, the August 2008 VA examination, and the July 2016 VA medical opinion.  The Board notes that the Veteran initially filed his claim approximately nine years ago and was provided by VA with the appropriate notices and requests.  He has filed the necessary documents for the substantive and procedural aspects of his appeal; however, he has done little else.  As such, the Board shall determine this claim upon the record before it.  

The most probative evidence of record is against a finding that the Veteran has a left and/or right knee disability related to by his active duty service.  

On the Veteran's September 2000 entrance examination the medical examiner marked that the Veteran's lower extremities were normal.  The Veteran in his enlistment forms from this month denied painful joint motion and impaired use of his legs.  He further reported that he did not have any inability to perform certain motions or assume certain poses.  As noted above, the Veteran's STRs within a short timeframe from July to August 2001 record complaints of pain with findings of tenderness and grinding of the patella after a six mile run.  However, records from the later part of August 2001 noted that the Veteran's knees were normal and had no pathology.  The Board acknowledges that in July and August 2001 the Veteran was assessed with patelloformal syndrome and retropatellar pain syndrome.  However, as the July 2016 VA opinion provider concluded that the Veteran's knee condition was self-limiting, the Board finds that opinion highly probative, given that it was based on a review of the record and considered the earlier VA examination report.  

In September 2001, although the Veteran waived undergoing a separation examination, that month he noted on a report of medical examination that he did not have any condition that limited his ability to work in his primary military specialty, and that there was no change from his last physical examination.  Giving the Veteran the benefit of the doubt, if the intent of the answer of the September 2001 statement was to compare his current health to when he entered into service, and not the August 2001 STR that found no pathology of the knees, the Veteran's lower extremities were found to be clinically normal in his entrance examination.  As such, although the Veteran did not undergo a separation examination from service prior to discharge in October 2001, the Board finds that the Veteran's September 2001 statements, with consideration of his entrance examination and the August 2001 record finding no knee pathology, were probative of his condition near the time of his separation in early October 2001.  As such, again the Board finds that the July 2016 VA opinion provider's conclusion that the Veteran's knee pain would have been self-limiting is highly probative, especially in light of her review of the medical record and her professional opinion that aches and pains are usual experiences for those entering the military.  

The Board notes that the August 2008 VA examiner provided a positive nexus opinion regarding the Veteran's right and left knee disorders, and that the July 2016 VA opinion giver provided a conflicting negative nexus opinion.  The Board finds that the July 2016 VA medical opinion is highly credible, persuasive, and entitled to greater probative weight over the August 2008 VA examination.  As previously noted, the 2008 VA examiner's opinion was not based on a review of the record; it was predicated only on the Veteran's lay statements and a contemporaneous physical examination and imaging.  The July 2016 medical opinion giver, on the other hand, considered the Veteran's available STRs in addition to the 2008 VA examination's physical findings in coming to her conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  As such, while the August 2008 VA examination is probative to the extent that it showed of the Veteran's current physical condition at that time, it is less probative with respect to the medical opinion provided as to etiology.  As such, the Board finds that the 2016 VA medical opinion's conclusion is dispositive in this case.  

In addressing lay evidence and determining its probative value, attention is directed to both competency (a legal concept determining whether testimony may be heard and considered) and credibility (a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board acknowledges that the Veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  See 38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  The Board finds that the Veteran is competent to explain his subjective symptoms of pain and difficulty ambulating.  The Board additionally finds that the Veteran is competent to testify as to his medical treatment, his military service, and other personal history.  

As for the Veteran's own statements attributing his current knee problems to service, although he is competent to describe symptoms, the knee disabilities are not (under case law) conditions where lay observation has been found to be competent to establish etiology.  Therefore, the determinations as to whether they are related to an injury or disease in service are medical in nature and require competent medical evidence.

Knee disabilities like patellofemoral syndrome are not simple medical conditions because the disabilities are not identifiable by mere personal observation; they cannot be perceived by visual observation or by any other of the senses, but require diagnostic studies and medical expertise.  It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer an etiology opinion regarding knee disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As the Veteran's lay opinion on causation is not competent evidence, his opinion is without probative value.  Rather, the preponderance of the competent evidence of record (that is, the diagnoses and opinions of the VA examiners) opposes rather than supports the claims.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for right and left knee disabilities, to include patelloformal syndrome; therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §3.102.  The appeals must be denied.


ORDER

Service connection for a right knee disorder, to include patelloformal syndrome, is denied.

Service connection for a left knee disorder, to include patelloformal syndrome, is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


